     Case 2:21-cv-00167-APG-EJY Document 3 Filed 02/02/21 Page 1 of 3




 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    RONALD ALLISON,                                          Case No. 2:21-cv-00167-APG-EJY
 5                   Plaintiff,
                                                                             ORDER
 6           v.
 7    Z. PIEKARSKI, Metropolitan Police Officer;
      and D. NESHEWAT, Metropolitan Police
 8    Officer,
 9                   Defendants.
10
            On January 29, 2021, Plaintiff, an inmate in the custody of the Clark County Detention
11
     Center (“CCSD”), filed what appears to be a proposed complaint thereby initiating a civil action in
12
     this Court. ECF No. 1-1. Plaintiff has neither paid the $402 filing fee for this matter, nor filed an
13
     application to proceed in forma pauperis.
14
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to commence a
15
     civil action may apply to proceed in forma pauperis, which allows the inmate to file the civil action
16
     without prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must
17
     submit all three of the following documents to the Court:
18
            (1) a completed Application to Proceed in Forma Pauperis for Inmate, on this Court’s
19
            approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),
20
            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
21
            (i.e. page 4 of this Court’s approved form), and
22
            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
23
            six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff
24
            must still submit an inmate account statement for the dates he has been present at the facility.
25
            The Court grants Plaintiff a one-time extension to file a fully complete application to
26
     proceed in forma pauperis containing all three of the required documents or, in the alternative, pay
27
     the $402 filing fee for this action on or before April 2, 2021. Absent unusual circumstances, the
28
                                                      1
     Case 2:21-cv-00167-APG-EJY Document 3 Filed 02/02/21 Page 2 of 3




 1   Court will not grant any further extensions of time. If Plaintiff is unable to file a fully complete

 2   application to proceed in forma pauperis with all three required documents or pay the full $402 filing

 3   fee on or before April 2, 2021, the Court will recommend dismissal of this case without prejudice

 4   allowing Plaintiff to file a new case with the Court when Plaintiff is able to acquire all three of the

 5   documents needed to file a fully complete application to proceed in forma pauperis or pay the $402

 6   filing fee.

 7           A dismissal without prejudice means Plaintiff does not give up the right to refile the case

 8   with the Court, under a new case number, when Plaintiff has all three documents needed to submit

 9   with the application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file an

10   application to proceed in forma pauperis and instead pay the filing fee of $402 on or before April

11   2, 2021 to proceed with this case.

12           The Court will retain Plaintiff’s complaint (ECF No. 1-1), but the Court will not file the

13   complaint unless and until Plaintiff timely files a fully complete application to proceed in forma

14   pauperis with all three documents or pays the full $402 filing fee.

15           For the foregoing reasons,

16           IT IS HEREBY ORDERED that the Clerk of the Court shall send Plaintiff the approved form

17   application to proceed in forma pauperis by an inmate, as well as the document entitled information

18   and instructions for filing an in forma pauperis application.

19           IT IS FURTHER ORDERED that on or before April 2, 2021, Plaintiff shall either pay the

20   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative

21   fee) or file with the Court:

22           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s

23           approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page

24           3),

25           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

26           (i.e. page 4 of this Court’s approved form), and

27

28
                                                      2
     Case 2:21-cv-00167-APG-EJY Document 3 Filed 02/02/21 Page 3 of 3




 1           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

 2           six-month period. If Plaintiff has not been at the facility a full six-month period, Plaintiff

 3           must still submit an inmate account statement for the dates he has been present at the facility.

 4           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to

 5   proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action

 6   on or before April 2, 2021, the Court will recommend dismissal of this action without prejudice for

 7   Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all three

 8   documents needed to file a complete application to proceed in forma pauperis or pays the full $402

 9   filing fee.

10           IT IS FURTHER ORDERED that the Clerk of the Court shall retain Plaintiff’s proposed

11   complaint (ECF No. 1-1) but will not file it at this time.

12

13           Dated this 2nd day of February, 2021.

14

15
                                                            ELAYNA J. YOUCHAH
16                                                          UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
